Citation Nr: 0921982	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a dental condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from October 1951 to July 1953 
and from May 1959 to October 1978.  He served in Korea, where 
he earned a Combat Infantryman Badge and a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of tinnitus 
by a qualified medical professional. 

2.  The Veteran's teeth were extracted due to periodontal 
disease during service, and there is no evidence of 
osteomyelitis or osteoradionecrosis, or loss, malunion, or 
limited motion of the mandible, maxilla, ramus, condyloid 
process, or hard palate, loss of teeth due to loss of 
substance of the upper or lower jaw, or trauma. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred due to active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

2.  The criteria for service connection for a dental 
disability for the purposes of compensation have not been 
met.  38 C.F.R. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.381, 4.150 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a preadjudication 
VCAA notice letter in September 2006.  This letter notified 
the Veteran of the evidence needed to substantiate his claims 
for service connection for tinnitus and a dental condition.  
Veteran status has been established and is not at issue in 
this case.  The letter contains the rest of the notification 
required by Pelegrini and Dingess.  The Board concludes that 
the duty to notify has been met.  

The Board also finds that the duty to assist has been met.  
All relevant private medical records identified by the 
Veteran have been obtained, and there is no evidence of any 
outstanding records.  The Veteran has been afforded a 
November 2006 VA examination of his hearing loss, which 
addressed his claimed tinnitus.  At this juncture, the Board 
notes that the Veteran's representative argues that the VA 
examination was inadequate, in that the claims folder was not 
available.  However, a January 2007 addendum to this 
examination indicates that the Veteran's records were 
reviewed.  The Veteran has declined his right to a hearing.  

The Veteran has not been afforded a dental examination in 
conjunction with this examination.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

In this case, the Board finds that a dental examination is 
not necessary.  The Veteran has not described a current 
dental disability for which service connection may be 
established.  Furthermore, there is no evidence of such a 
disability in service.  Therefore, there is no indication 
that a disability or signs and symptoms of disability may be 
associated with active service, and no requirement to examine 
the Veteran.  The Board finds that the duty to assist has 
been completed.  

Service Connection

The Veteran contends that he has developed tinnitus and a 
dental disability as a result of active service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Tinnitus

The Veteran contends that has developed tinnitus as a result 
of active service.  He notes that he was exposed to acoustic 
trauma in service and that service connection for hearing 
loss has been established.  He contends that he has also 
developed ringing in his ears.  

The record confirms that service connection for bilateral 
hearing loss was established in the same rating decision that 
denied entitlement to service connection for tinnitus.  

However, the Board must find that service connection for 
tinnitus is not warranted.  

The Veteran's service treatment records are negative for 
complaints regarding tinnitus.  Although the service 
treatment records contain diagnoses of hearing loss and 
confirm that the Veteran was exposed to acoustic trauma, they 
do not contain a diagnosis of tinnitus.  

The post service medical records are also negative for 
evidence of tinnitus.  This includes the November 2006 VA 
audiological examination, in which noise exposure in service 
was noted, but a history of tinnitus was denied by the 
veteran. 

The November 2006 examiner provided an addendum to her 
examination report in January 2007.  The records were 
reviewed prior to writing the addendum.  The examiner stated 
that she had not used the word "tinnitus" in the examination 
report.   Instead, she asked the Veteran if he had any noises 
in his ear and he replied "no".  The examiner stated that she 
did not use the word "tinnitus" in order to keep the 
Veteran's response open ended.  

The Board concludes that the Veteran does not have a current 
diagnosis of tinnitus from a competent medical professional.  
Although the Veteran may sincerely believe that he is 
entitled service connection for this disability, he denied 
having the very symptoms that define tinnitus to the VA 
examiner.  

The Board observes that although the November 2006 examiner 
did not use the word "tinnitus" when questioning the Veteran 
about his symptoms, for a disability such as tinnitus in 
which there is no test to objectively verify the diagnosis 
this appears to be a legitimate method to confirm the 
presence of the disability. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  As there is no 
current diagnosis of tinnitus from a qualified medical 
professional, and as the Veteran himself denied a history of 
tinnitus at his VA examination, service connection is not 
warranted. 

Dental Disability

The Veteran contends that service connection is warranted for 
a dental disability.  He notes that all of his teeth were 
removed during service.  He states that he currently has 
difficulty finding dentures that fit.  This prevents him from 
eating many different foods and has resulted in stomach 
problems.  The Veteran argues that he should be compensated 
for this condition.  

Service connection for compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or due to the loss of 
teeth due to loss of substance of the upper or lower jaw.  38 
C.F.R. § 4.150. 

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 
C.F.R. § 3.381.

"Periodontal" is defined as "around a tooth."  Stedman's 
Medical Dictionary 1330 (26th Ed.).  "Gingivitis" is defined 
as inflammation of the gingiva, which is the tissue 
surrounding the teeth.  Stedman's at 717.  Gingivitis is, 
therefore, a periodontal disease.  In accordance with 38 
C.F.R. § 3.381, as a matter of law periodontal disease is not 
a disability for which service connection can be granted for 
the purpose of VA disability.  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma. 38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c). 

The Board notes that in a precedent opinion VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma. 
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veterans having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veterans whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for a dental condition 
clinically determined to be complicating a medical condition 
currently under treatment (Class VI eligibility).  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2008). 

In this case, the service treatment records include records 
of the Veteran's complete dental treatment.  These show that 
the Veteran was noted to have advanced chronic periodontal 
disease in July 1972.  These records state that the Veteran 
expressed a desire to maintain his teeth as long as possible.  
However, teeth 1, 2, 3, 4, 5, 7, 8, 9, 10, 12, 14, and 15 
were extracted due to periodontal disease in October 1974.  
This also led to the extraction of teeth 18, 19, 20, 21, 29, 
30, and 31 in February 1975.  Teeth 6, 11, 22, 27, and 28 
were removed in June 1976.  The remainder of the Veteran's 
dental records shows that he was prepared for reconstruction.  
His July 1978 retirement examination noted that the Veteran 
had full upper and lower dentures.  

Initially, the Board notes that the Veteran has clearly 
contended that he is entitled to compensation for his dental 
condition.  He has not argued that he is entitled to any 
class of treatment, and this matter has not been considered 
by the RO.  Therefore, the Board will confine its analysis to 
whether or not the Veteran is entitled to service connection 
for his dental condition for compensation purposes.  

Unfortunately, the Board must find that entitlement to 
service connection for the Veteran's dental condition may not 
be established.  The regulations limit service connection for 
compensation for dental disabilities to very limited 
circumstances.  There is no evidence that the Veteran was 
treated for osteomyelitis or osteoradionecrosis in service, 
or that he experienced the loss, malunion, or limited motion 
of the mandible, maxilla, ramus, condyloid process, or hard 
palate.  The Veteran argues that his teeth were extracted 
because they could no longer be supported by his gums.  
However, the phrase "loss of teeth due to the loss of 
substance of the upper or lower jaw" refers to the bones of 
the jaw.  A disease of the gums is periodontal disease, and 
therefore not eligible for compensation.  There is no 
evidence that the Veteran sustained trauma to his teeth 
during service.  

Therefore, as the Veteran does not have a dental disability 
for which compensation is payable, entitlement to service 
connection may not be established. 




ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a dental condition is 
denied. 




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


